UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1772



In re:   MICHAEL S. GORBEY,




                Petitioner.



                 On Petition for Writ of Mandamus.
                      (2:12-cv-00667-RAJ-TEM)


Submitted:   October 22, 2013               Decided:   October 24, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael S. Gorbey, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael S. Gorbey petitions for a writ of mandamus,

seeking an order from this court directing the district court to

serve on Respondent his 28 U.S.C. § 2254 (2006) petitions and

order a response.           Our review of the district court’s docket

reveals that Gorbey’s petitions were served on Respondent, and

Respondent has filed responsive pleadings.                    Accordingly, because

Gorbey has received the relief he seeks, we grant his motion to

proceed    in    forma    pauperis   but       deny   the   mandamus    petition   as

moot.      We dispense with oral argument because the facts and

legal    contentions      are    adequately       presented     in    the   materials

before    this    court    and   argument       would   not   aid    the    decisional

process.



                                                                     PETITION DENIED




                                           2